Citation Nr: 1431394	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-43 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 31, 2014.

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD with depressive disorder from January 31, 2014.

3.  Entitlement to an increased initial rating for bilateral hearing loss, rated as 10 percent disabling prior to March 25, 2013, and 20 percent thereafter.

4.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The July 2009 rating decision granted service connection for bilateral hearing loss and denied service connection for degenerative joint disease of the lumbar spine.  The September 2010 rating decision granted service connection for PTSD, with a 30 percent rating assigned effective March 5, 2009.

A January 2013 rating decision increased the initial 30 percent disability rating for PTSD to 50 percent, effective March 5, 2009.  An April 2014 rating decision granted service connection for depressive disorder and included that disability with the PTSD diagnosis.  The April 2014 rating decision also increased the 50 percent disability rating to 70 percent for PTSD with secondary depressive disorder.  To simplify the decision, any reference to PTSD pertaining to the period after January 31, 2014 includes the secondary depressive disorder.

The issues of entitlement to service connection for degenerative joint disease of 
the lumbar spine and entitlement to a TDIU due to PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to February 6, 2011, the Veteran's PTSD was manifested by social and occupational impairment with reduced reliability and productivity; the most probative evidence did not reflect deficiencies in most areas.

2.  From February 6, 2011, the Veteran's PTSD was manifested by social and occupational impairment with deficiencies in most areas; the most probative evidence does not reflect total occupational and social impairment.

3.  In a March 2013 written statement, the Veteran's representative advised VA that the appeal concerning the issue of entitlement to an increased initial disability rating for bilateral hearing loss was withdrawn.


CONCLUSIONS OF LAW

1.  Prior to February 6, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  From February 6, 2011 to January 31, 2014, the criteria for a rating of 70 percent, but no higher, for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  From January 31, 2014, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for the withdrawal of the issue of entitlement to an increased initial disability rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The Veteran's increased rating claims arise from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the record includes the Veteran's service treatment records (STRs), VA treatment records, and VA examination reports.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not suggested the existence of any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Under this Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2013).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  Id.  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule indicates that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran's PTSD is currently rated as 50 percent disabling for the period prior to January 31, 2014.  Although the period following January 31, 2014 also formally includes consideration of a depressive disorder, the Board is considering all psychiatric symptomatology during the period prior to January 31, 2014 to evaluate his PTSD, regardless of whether it is specifically attributed to PTSD rather than other psychiatric disorders.  See Mittleider v. West, 11 Vet. App. 181 (1998).

During the period prior to January 31, 2014, the Veteran was afforded VA examinations in August 2010 and February 2011.  At the 2010 examination, the Veteran was anxious and fidgety, but his behavior was appropriate and thought process was coherent and logical.  His thought content shows no delusions or audiovisual hallucinations except at times he has seen something in the yard when there is nothing there.  No suicidal or homicidal thoughts or obsessions or compulsions were noted.  The Veteran s cognitive functioning was intact.  His immediate memory was 2/3 recent
and remote memory was intact.  The Veteran rated his mood as 5 on a scale of 1 to 10.  He showed fairly intact recent and remote memory and insight and judgment.  The Veteran's employment history noted a past history of trouble with a boss and working as a police officer for 4 years but quitting because he could not get along with people.  The Veteran has been a painter for the last 22 to 25 years and works for himself.  The VA examiner reported that the Veteran's symptoms were mild to moderate, and assigned a GAF score of 60.  

At the February 2011 examination, the same VA examiner reported the following observations: intrusive thoughts, flashbacks, and nightmares about seeing deaths while on a ship during service; hypervigilant with sounds and difficulty around crowds; gets anxious, nervous and has associated depression, irritability spells; that the Veteran's symptoms have increased; and there has been addition of a morning dose of Xanax for his anxiety related issues.  The GAF score assigned was 45 to 50.

Regarding occupational impairment, the examiner stated: the Veteran had different jobs, the most recent being a painter; Veteran has not been able to work and has cut back to about one day a week; son helps him with work; and he has had trouble with a past boss and was a police officer and quit because he could not get along with people.

Regarding social impairment, the examiner reported: the Veteran had been married since 1968 and has three children; he does not do much; used to love to hunt and fish but has not done so lately; has not been to church in the last couple of years; does not belong to any social activities; daughter helps with the bills and medicines; and he is able to take care of himself with his basic activities of daily living.

VA mental health treatment records generally show symptoms consistent with those mentioned above.  For example, in July 2009, his mood was depressed and anxious with congruent affect; thought patterns and content were logical and relevant; his speech was clear and concise; he denied any current suicidal or homicidal ideation and recalled no auditory or visual hallucinations or delusional.  He continued to complain of sleep difficulties and nightmares.  Similar findings were noted in December 2010.

Upon review of the record, and considering all psychiatric symptomatology identified, the Board finds that a rating in excess of 50 percent is not warranted for the period prior to February 6, 2011.  From that date, the Board resolves all doubt in favor of the Veteran and awards a 70 percent rating. 

Prior to February 6, 2011, while the Veteran has had some occupational impairment, he was still noted to be a self-employed painter.  Additionally, he has been married for 35 years albeit with some marital difficulties, and has a good relationship with his daughter.  His mood has been noted to be depressed during this period, although his judgment and thinking were intact.  The Board notes that symptoms such as disturbance of motivation and mood and difficulty maintaining effective work and social relationships are contemplated in the 50 percent rating assigned.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  This holding is of particular significance as the claimant in that case, like the Veteran here, was seeking a rating in excess of 50 percent for PTSD. The Federal Circuit held that in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. 

Although GAF scores of 45 were noted during the period prior to February 6, 2011, these were provided by a social worker or physician assistant, whereas the VA examiner providing the GAF score of 60 was a psychiatrist.  Regardless, upon review of the symptomatology during this period, the Board finds it is not of sufficient severity as to reflect occupational and social impairment with deficiencies in most area.  Such a finding is consistent with a GAF score of 40 or below.  See DSM-IV.  Accordingly, for the period prior to February 6, 2011, the Board finds that the Veteran's psychiatric symptomatology more nearly approximates the criteria for a 50 rating.

The Board notes that a March 2011 VA treatment report assigned a GAF score of 40, which is consistent with deficiencies in most areas.  This is only one month after the February 6, 2011 VA examination, in which the same psychiatrist as the 2009 VA examination found the Veteran's symptomatology had worsened and that he had reduced his work to only one day per week.  Moreover, the examiner noted the Veteran now had some impairment in cognitive functioning with decreased concentration and immediate memory.  It was also noted that medication had been increased.  

Upon consideration of the evidence and after resolving all doubt in the Veteran's favor, the Board finds the Veteran's symptomatology more nearly approximates the criteria for a 70 percent rating from February 6, 2011.  However, the Board finds that a rating in excess of 70 percent is not warranted from February 6, 2011.

In addition to the February 2011 examination discussed above, the Veteran was afforded a January 2014 VA PTSD examination with the examiner who conducted the previous two examinations.  At that examination, the Veteran reported increased symptoms, and the family reported the same.  In the examination report, the examiner noted the following PTSD symptoms: irritability, difficulty concentrating, exaggerated startle response, depressed mood, anxiety, panic attacks that occur more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing effective work and social relationships, and difficulty in adapting to stressful circumstances including a work or a work-like setting.

The examiner stated that the Veteran has a depressive disorder secondary to PTSD which relates to depression, decreased energy, decreased interest in activities, having thoughts about not caring about life, has not been involved properly with the hunting and fishing which used to be his hobbies, and has problems with cognition and difficulty remembering, with his family trying to help him with the same.

Regarding occupational impairment, the examiner notes that he Veteran has not worked in four months and that his son is taking care of the business because the Veteran has been forgetting things like getting materials.  The examiner stated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

Upon review of the record, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate total occupational and social impairment during the period in question.  The Veteran does not exhibit symptoms indicative of a 100 percent rating, nor is there any evidence or medical opinion that the Veteran is totally occupationally and socially impaired.

In this regard, there is no subjective or objective evidence of gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, intermittent inability to perform activities of daily living, or memory loss for names of close relatives, own occupation, or own name.

Moreover, the evidence does not show total social impairment.  The evidence shows that the Veteran has maintained a marriage of over 40 years and that his children support him in terms of helping with the painting business, bills, and medications.  As such, while his social functioning is arguably limited, it is not totally impaired.  Importantly, at the 2014 examination, the VA examiner characterized the Veteran's occupational and social impairment as consistent with the description for a 70 percent disability rating, rather than total impairment.

While the Veteran's PTSD symptoms may have arguably increased at the most recent examination when compared to previous examinations, his symptoms have never been shown to reach the level of total occupational and social impairment.  His memory impairment and other symptomatology are specifically accounted for in the 70 percent rating assigned.  Accordingly, his symptoms are most closely approximated by a 70 percent rating, rather than a 100 percent rating, during the entire appeal period.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  



Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board has already acknowledged that not all of the Veteran's specific symptomatology is noted in the schedular criteria, pursuant to Mauerhan.  However, the focus in evaluating psychiatric claims is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning.  As such, the Board finds that the manifestations of the Veteran's psychiatric disability are contemplated in the rating criteria.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The Board notes that the evidence is still being developed for an inferred TDIU claim, as is discussed in the remand section below.  However, any impact on his employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate the Veteran's PTSD symptomatology, referral for extraschedular consideration is not warranted, and a remand of the issue decided herein is not required.

In reaching the above conclusions, the Board has considered and applied the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against ratings higher than those assigned, to that extent, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



III.  Bilateral Hearing Loss

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. §  20.204(b)(1). 

In a March 2013 written statement, the Veteran's representative advised VA that after talking with the Veteran, he wished to drop the appeal on the issue of hearing loss.  Thus, the appeal concerning the issue of entitlement to an increased initial disability rating for bilateral hearing loss is withdrawn, and the appeal on that issue is dismissed.


ORDER

Prior to February 6, 2011, entitlement to an initial disability rating in excess of 50 percent for PTSD is denied. 

From February 6, 2011, entitlement to a disability rating of 70 percent for PTSD, but no higher, is granted, subject to the law and regulations governing payment of monetary benefits.

From January 31, 2014, entitlement a disability rating in excess of 70 percent for PTSD is denied.

The appeal of the issue of entitlement to an increased initial disability rating for bilateral hearing loss is dismissed.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's lumbar spine and TDIU claims on appeal.

Regarding the Veteran's claim for service connection for degenerative joint disease of the lumbar spine, the Veteran contends that he injured his back in service pulling on heavy fuel hoses while working on the flight deck fueling planes, that he continued to have pain after discharge, and that his back pain has progressively worsened over the years.

The Veteran was afforded a June 2009 VA spine examination.  The VA examiner reported that the Veteran's claims file indicates only one complaint of back pain, on November 30, 1969, and opined that the Veteran's occupational history of being a painter most likely contributed to his back condition.  The Board notes that the examiner appears to be referencing a treatment note from November 30, 1970.  However, the rationale is not fully sufficient, and an additional examination and opinion is needed.   

Regarding the claim for entitlement to a TDIU, the January 2014 VA examination noted the Veteran had to stop working because he was forgetting things.  As such, the Board finds the record reasonably raises a claim for a TDIU and remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice must be provided on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant income information. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include providing detailed information concerning his earnings from his business.

2.  Schedule the Veteran for a VA spine examination.  The examiner should review the record in its entirety and provide an opinion regarding the current nature of any back disability found to be present and whether such condition is related to service.  Specifically, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine disability arose during service or is otherwise related to service, to include pulling on heavy fuel hoses during service?  Please explain why or why not.

b. If the examiner concludes that the lumbar spine disability is related to service, the examiner should opine on whether the evidence clearly establishes that the Veteran had a lumbar spine disability that existed prior to service.  Please explain why or why not, to include addressing the service entrance examination wherein the Veteran reported lower back pains after heavy lifting.

c. If the Veteran's lumbar spine disability existed prior to service, did the pre-existing back disability undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation)?  Please explain the reason for the conclusion.

d. If it is determined that there was a permanent worsening of his back disability during service, was this permanent worsening clearly the result of the natural progression of the pre-existing disability?  Please explain why or why not. 

e. For any pre-existing low back disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any current low back disability is at least as likely as not related to that in-service aggravation.  Please explain the reason for the conclusion.

If the examiner cannot provide the above opinion without resorting to speculation, then the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include adjudication of a claim for TDIU due to PTSD.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case, that includes pertinent regulations governing TDIU, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


